                                            THE HONORABLE JOHN C. COUGHENOUR
1

2

3

4
                             UNITED STATES DISTRICT COURT
5
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6
     ESTHER HOFFMAN and SARAH
7    DOUGLASS, on behalf of themselves and on
     behalf of others similarly situated,         NO. 2:18-cv-01132 JCC
8
                                                  PLAINTIFFS’ MOTION FOR
9                           Plaintiffs,
                                                  RECONSIDERATION/ CLARIFICATION
           vs.
                                                  OF NOVEMBER 2, 2018 ORDER
10
                                                  GRANTING IN PART AND DENYING IN
     TRANSWORLD SYSTEMS
11                                                PART DEFENDANT PATENAUDE &
     INCORPORATED; PATENAUDE AND
                                                  FELIX, APC’s AND MATTHEW
     FELIX, A.P.C.; MATTHEW CHEUNG, and
12                                                CHEUNG’S MOTION TO DISMISS AND
     the marital community comprised of
                                                  DEFENDANT TRANSWORLD SYSTEM
13   MATTHEW CHEUNG and JANE DOE
                                                  INC.’S JOINDER TO THE MOTION TO
     CHEUNG; and DOES ONE THROUGH TEN,
                                                  DISMISS
14
                            Defendants.
15                                                NOTE ON MOTION CALENDAR:
                                                  NOVEMBER 13, 2018
16
                                                  ORAL ARGUMENT REQUESTED
17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER          Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT       1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS    Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO      Phone: 206-486-1176
     DISMISS [DKT. #29]                                                    Fax: 206-458-6028
     (2:18-cv-01132 JCC) - i
                           I. INTRODUCTION AND RELIEF REQUESTED
1
             Plaintiffs move for reconsideration and clarification of the Court’s November 2, 2018
2
     Order Granting in Part and Denying in Part Patenuade & Felix, APC’s (“P&F’s”) and Matthew
3
     Cheung’s Motion to Dismiss (Dkt. #15) and Transworld System Inc.’s (“TSI’s”) Joinder to the
4
     Motion to Dismiss (Dkt. #17) Plaintiff’s Amended Complaint (the “Order”).
5
                                                  II. ARGUMENT
6
     A.      Standard for Reconsideration.
7
             A motion for reconsideration should be granted when there is “a showing of manifest
8
     error in the prior ruling or a showing of new facts or legal authority which could not have been
9
     brought to its attention earlier with reasonable diligence.” LCR 7(h). Plaintiffs file this motion
10
     for reconsideration and clarification asking the Court to (1) reconsider its holding that Ms.
11
     Hoffman’s and the Kim’s per se CPA claims fail as a matter of law, (2) reconsider its finding
12
     that Plaintiffs’ claims under 15 U.S.C. § 1692e(5) and RCW 19.16.250(16), (21) fail, and (3)
13
     clarify whether Plaintiffs’ private CPA claims against TSI are dismissed.
14
     B.      The Court Erred by Dismissing Plaintiffs’ Per Se CPA Claims Arising Out of
15           Defendants’ Violations of the FDCPA

16           Plaintiffs request that the Court clarify and reconsider its ruling dismissing Plaintiffs’

17   per se CPA claims premised on Defendants’ violations of the FDCPA. The Court ruled that

18   plausible violations of the FDCPA occurred but held that Plaintiffs’ per se CPA claims fail

19   because Defendants’ liability for their violations of the FDCPA is time barred. 1 Plaintiffs

20   request the Court clarify whether it is ruling that per se CPA claims are dependent on

21   Defendants’ “liability” under the FDCPA and not Defendants’ “violation” of the FDCPA,

22   which are legally distinct. If the Court’s holding is that per se violations of the CPA arising

23   out of FDCPA violations are dependent on liability under the FDCPA, then Plaintiffs request

24   the Court reconsider that holding. The statute of limitations applicable to per se CPA claims
     1
25     The Court held that Plaintiffs have stated plausible claims for violation of the FDCPA, but those claims are
     barred by the FDCPA’s one-year statute of limitations. See Dkt. #29 at 9-11. The Court also held that all of
26   Plaintiff’s per se CPA violations premised on violations of the FDCPA are dismissed because Plaintiffs’
     FDCPA claims are dismissed. Id. at 15.
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                                Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                              1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS                          Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO                             Phone: 206-486-1176
     DISMISS [DKT. #29]                                                                           Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 1
1    based on violations of the FDCPA is four years from the date the FDCPA was violated.

2             “As long as a district court has jurisdiction over the case, then it possesses the

3    inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause

4    seen by it to be sufficient.” Linehan v. AllianceOne Receivables Mgmt., No. C15-1012-JCC,

5    2017 WL 3724816, at *6 (W.D. Wash. Jan. 27, 2017) (internal quotations removed).

6             1.       Plaintiffs’ Asserted Plausible Prima Facie Claims That Defendants Committed
                       Per Se Violations of the CPA Because the Facts Show Defendants Violated the
7                      FDCPA.

8             Washington law proscribes that per se violations of the CPA based on debt collection

9    abuse occur when an FDCPA violation occurs. In Panag v. Farmers Insurance Co., 166

10   Wn.2d 27, 204 P.3d 885 (2009), Washington’s Supreme Court explained that “violations of

11   the regulations applicable to either [the debt collection or insurance] industry implicate the

12   public interest and constitute a per se violation of the CPA.” Id. at 43 (emphasis added). 2 It

13   continues, “[w]hen a violation of debt collection regulation occurs, it constitutes a per se

14   violation of the CPA and the FTCA under state and federal law, reflecting the public policy

15   significance of this industry.” Id. at 53 (emphasis added).

16            This Court and other district courts in this state, citing Panag, have also held

17   numerous times that a “violation” of the FDCPA and “conduct” violative of the FDCPA is a

18   per se violation of the CPA. See Linehan, 2017 WL 3724816, at *1 (“a violation of the

19   FDCPA constitutes a violation of the WCPA.” (emphasis added)); Dibb v. AllianceOne

20   Receivables Mgmt., No. 14-5835 RJB, 2014 WL 10987392, at *3 (W.D. Wash. Dec. 16,

21   2014) (“Under Washington law, a violation of the FDCPA is a per se violation of the CPA.”

22   Id. at *3 (emphasis added)); Rose v. Bank of America, N.A., No. 2:16-cv-00122-SAB, 2017

23
     2
       Panag is reinforced by subsequent Washington decisions. See e.g. Evergreen Collectors v. Holt, 60 Wn. App.
24   151, 154-55, 803 P.2d 10 (1991) (a “claimant asserting a per se violation [of the CPA] must establish that a
     statute has been violated, that the violation was the proximate cause of the damages, and that the plaintiff is
     within the class of persons the statute is intended to protect.” (emphasis added). Evergreen explained that a
25   violation of an underlying statute that results in a per se violation of the CPA only satisfies the first two or three
     elements, not all elements of the CPA, which indicates that the CPA remains a distinct violation from the
26   underlying statute.
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                                   Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                                1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS                             Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO                               Phone: 206-486-1176
     DISMISS [DKT. #29]                                                                             Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 2
     `
1    WL 1197822, at 4 (E.D. Wash. Mar. 30, 2017) (“violations of the FDCPA, DTA, and the

2    CAA are per se public interest violations of the CPA.” (emphasis added)). Plaintiffs can find

3    no case where a court has ruled that a per se violation of the CPA based on violation of the

4    FDCPA is dependent on there being liability under the FDCPA.

5             2.       A Statute of Limitations Affirmative Defense to a FDCPA Claim Does Not
                       Affect Whether a Violation of the FDCPA Occurred; Therefore, CPA Liability is
6                      Unaffected by the FDCPA’s Statute of Limitation.

7             The very definition of “affirmative defense” indicates that affirmative defenses do not

8    go to whether a violation occurred but instead to whether liability attaches for that violation. 3

9    “An affirmative defense is one that … seeks to avoid liability, in whole or in part, by new

10   allegations of excuse, justification, or other negating matter.” Hon. Amy St. Eve & Michael

11   A Zuckerman, THE FORGOTTEN PLEADING, Fed. Cts. L. Rev. 7 [III.B.1] (August

12   2013). 4 “An affirmative defense stems from the common law pleading of ‘confession and

13   avoidance’ pursuant to which the defendants would admit the plaintiff’s prima facie case and

14   allege new material that would defeat the plaintiff’s case and excuse the defendant’s

15   conduct.” Lydia Pallas Loren, FAIR USE: AN AFFIRMATIVE DEFENSE?, 90 Wash. L.

16   Rev. 685 [I.B] (June 2015). Hence, a CPA violation exists independent of FDCPA liability.

17            That the statute of limitations defense to an underlying violation of a statute does not bar

18   a CPA claim based on the same facts was explained in Anderson v. Wells Fargo Home Mortg.,

19   Inc., 259 F. Supp. 2d 1143, (W.D. Wash. 2003). Anderson dealt with alleged violations of the

20   CPA stemming from alleged violations of TILA and RESPA. Judge Leighton reasoned that the

21   CPA claims would not be barred by the statute of limitations defense to the TILA claims:

22            Anderson's claim that the TILA was also violated, as a basis for both a TILA
              claim and a separate CPA claim, is more difficult. If the only flaw in the TILA
23            claim was that it was time barred, that would not mean that she could not
              assert the violation as a basis for her (timely) CPA claim. The successful
24
     3
       “The statute of limitations is an affirmative defense and, generally, is waived if not raised in the trial court.”
25   United States v. Wilbur, 674 F.3d 1160, 1177 (9th Cir. 2012).
     4
       Conversely, “[a] negative defense is an attack on the plaintiff’s prima facie case,” and “is the equivalent of a
26   defendant saying, ‘I did not do it.’” Id. (internal citations omitted). Id. (internal citations omitted).
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                                  Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                               1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS                            Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO                              Phone: 206-486-1176
     DISMISS [DKT. #29]                                                                            Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 3
     `
            assertion of a statute of limitations does not mean that the violation did not
1           occur, it means that the claim based on it is stale. Where, as here, the actual
            claim asserted -- the CPA -- has a longer limitations period, the violation may
2           still be used to support the timely claim.”

3    Id. at 1147 (emphasis added).

4           3.      Cases Dealing With Other Per Se Violations of the CPA Indicate That the CPA
                    Does Not Adopt An Underlying Statute’s Statute of Limitations and Cases Cited
5                   By The Court Are Not Dispositive Here.

6            In cases where there were per se CPA claims based on the violation of statutes other

7    than the FDCPA, courts did not adopt the underlying statute’s statute of limitations. In both

8    Mackey v. Maurer, 153 Wn. App. 107, 114, 220 P.3d 1235 (2009) and Bryce v. Lawrence (In re

9    Bryce), 491 B.R. 157, 186 (Bankr. W.D. Wash. 2013) the Courts held that the plaintiffs’ CPA

10   claims were not barred by the usury statute’s statute of limitations. Plaintiffs found no cases

11   others than those district court cases cited in the Court’s opinion that hold otherwise.

12          The cases the Court cited to support its holding are not relevant here. In Kotok v.

13   Homecomings Fin., 2009 WL 2057046, slip op. at 4 (W.D. Wash. 2009); Bednaruk v. NW

14   Trustee Servs., Inc., 2010 WL 545643, slip op. at 3 (W.D. Wash. 2010); and Lyons v.

15   Homecomings Fin. LLC, 770 F. Supp. 2d 1163, 1167 (W.D. Wash. 2011), the courts addressed

16   whether per se CPA claims premised on violations of RESPA and TILA were time barred if the

17   underlying TILA and RESPA claims were time barred. None of these cases dealt with the

18   FDCPA; therefore, Panag was not controlling, as it is here. Panag is specific to debt collection

19   abuses and debt collection statutes and holds that “violation” of the FDCPA is a per se

20   violations of the CPA. These cases also contradict Anderson, and no Court in this jurisdiction

21   has ever held that RESPA and TILA violations constitute per se CPA violations.

22          4.      Limiting the CPA’s Protections by Limiting Plaintiffs’ Per Se Claims to the
                    FDCPA’s One-Year Statute of Limitations Is Not Allowed Under 1692n.
23
            Finally, applying the FDCPA’s one-year statute of limitations to Plaintiffs’ per se CPA
24
     claims would require a finding that the CPA’s four-year statute of limitations is pre-empted by
25
     the FDCPA. The FDCPA expressly prohibits such a finding in 15 U.S.C. § 1692n.
26
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                   Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS             Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO               Phone: 206-486-1176
     DISMISS [DKT. #29]                                                             Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 4
     `
1    Application of the FDCPA’s one-year statute of limitations to Plaintiffs’ CPA claims thus

2    violates the FDCPA. For these reasons, the Court should reconsider its ruling dismissing

3    Plaintiffs’ per se CPA claims based on Defendants’ violations of the FDCPA.

4    C.     The Court Erred by Dismissing Plaintiffs’ Claims for Violation of Section 1692e(5)
            and RCW 19.16.250(16), (21)
5
            Plaintiffs request that the Court clarify and reconsider its ruling dismissing Plaintiffs’
6
     claims for violation of 15 U.S.C. §1692e(5) and RCW 19.16.250(16), (21). This Court has
7
     previously ruled that § 1692e(5)’s prohibition on threats also encompasses taking actions that
8
     cannot legally be taken. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235, 1246 (W.D. Wash.
9
     2006); see also Marchant v. U.S. Collections W., Inc., 12 F. Supp. 2d 1001, 1006 (D. Ariz.
10
     1998) (“To argue that a collection agency can avoid the strictures of the FDCPA simply by
11
     acting where it has no legal authority, as opposed to threatening to act where it has no legal
12
     authority, would defy the very purposes of the section”), Currier v. First Resolution Inv. Corp.,
13
     762 F.3d 529, 533 (6th Cir. 2014) (“[c]ourt filings can be a threat under the FDCPA”).
14
     Therefore, Sprinkle requires that the Plaintiffs must prevail on their § 1692e(5) claim.
15
            This Court should restore the Plaintiffs’ CAA claim for the same reason. “The CAA is
16
     our state’s counterpart to the FDCPA.” Panag, 166 Wn.2d at 53–54. The language of RCW
17
     19.16.250(16) is substantially identical to § 1692e(5); both statutes dictate that creditors may
18
     not “threat[en] to take any action” that “cannot legally” be taken. This Court’s determination in
19
     Sprinkle was based not on the particulars of federal law, but on fundamental logic and
20
     underlying intent: the law cannot reasonably be thought to provide more protection to a creditor
21
     that actually commits a violation than to one that merely threatens to commit a violation.
22
     Sprinkle, 472 F. Supp. 2d at 1247. This conclusion is as inescapable under the CAA as it is
23
     under the FDCPA.
24
     D.     Plaintiffs Request Clarification Whether Plaintiffs’ Private CPA Claims Against
25          TSI are Dismissed.
            The Plaintiffs alleged that each of the Defendants violated the CPA by filing debt
26
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                   Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS             Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO               Phone: 206-486-1176
     DISMISS [DKT. #29]                                                             Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 5
     `
1    collection lawsuits without proof that the relevant NCSLTs owned the debts that TSI was

2    attempting to collect for them; without proof as to how much was owed on the alleged student

3    loan debts; without any intention to pursue the claims to judgment in the event defendants

4    appeared in the legal actions and defended against the claims; and by submitting false affidavits

5    in support of their motions for default judgments against defendants. (Dkt. #1-1, at ¶¶ 41-50,

6    59-67, 78-87, 95-100, 108-109, 119). The Plaintiffs alleged that this conduct violated the CPA

7    regardless of whether their violations of the FDCPA and CAA constituted per se violations of

8    the CPA. Id. at ¶¶ 135(o), 179-182.

9           In their response to TSI’s joinder in P&F’s and Cheung’s Motion to Dismiss, the

10   Plaintiffs discussed the facts and law supporting their CPA claims. (Dkt. #20 at 3-4, 18-23). In

11   its reply, TSI did not address whether its conduct violated the CPA, but instead focused on

12   technical and procedural arguments, such as whether the Plaintiffs had standing to question the

13   validity of the alleged assignments of the debts and whether TSI is a debt collector. (Dkt. #27 at

14   4-6). TSI did not argue that it could not be held liable for its violations of the CPA because its

15   conduct did not constitute part of the entrepreneurial aspects of law practice.

16          In its Order, the Court dismissed Plaintiffs’ private CPA claims (i.e., those that were not

17   asserted as per se violations of the FDCPA and/or CAA) solely because the Defendants’ alleged

18   conduct did not “implicate the entrepreneurial or commercial aspects of Defendants’ [legal]

19   services.” (Dkt. #29 at 18). But while this basis for dismissal applies to P&F and Cheung, TSI is

20   not an attorney or a law firm, and it enjoys no immunity from liability under a privilege that

21   applies only to lawyers and law firms. Therefore, Plaintiffs request the Court to clarify whether

22   it intended to dismiss the private CPA claims against TSI, and if so, the basis for such dismissal.

23                                         I.     CONCLUSION

24          Plaintiffs respectfully request that this Court reconsider and clarify its Order as

25   discussed in this motion.

26
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER                   Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT                1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS             Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO               Phone: 206-486-1176
     DISMISS [DKT. #29]                                                             Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 6
     `
1           DATED this 13th day of November, 2018.

2    Attorneys for Plaintiffs:

3    LEONARD LAW                             BERRY & BECKETT, PLLP
4    /s/ Sam Leonard                         /s/ Guy Beckett
5    Sam Leonard, WSBA #46498                Guy W. Beckett, WSBA #14939
     1001 4th Ave, Suite 3200                1708 Bellevue Avenue
6    Seattle, Washington 98154               Seattle, WA 98122
     Telephone: (206) 486-1176               Telephone: (206) 441-5444
7    Facsimile: (206) 458-6028               Facsimile: (206) 838-6346
     E-mail: sam@seattledebtdefense.com      E-mail: gbeckett@beckettlaw.com
8

9    HENRY & DeGRAAF, P.S.                   NORTHWEST CONSUMER LAW CENTER

10   /s/ Christina Henry                     /s/ Amanda N. Martin
     Christina L. Henry, WSBA # 31273        Amanda N. Martin, WSBA #49581
11   150 Nickerson St., Ste. 311             214 East Galer St., Ste. 100
     Seattle, WA 98109                       Seattle, WA 98102
12
     Telephone: (206) 330-0595               Telephone: (206) 805-0989
13   Facsimile: (206) 400-7609               Facsimile: (206) 805-1716
     E-mail: chenry@HDM-legal.com            E-mail: Amanda@NWCLC.org
14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ MOTION FOR RECONSIDERATION/CLARIFICATION OF NOVEMBER          Leonard Law
     2, 2018 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT       1001 4th Ave, Suite 3200
     PATENAUDE & FELIX, APC’s AND MATTHEW CHEUNG’S MOTION TO DISMISS    Seattle, Washington 98126
     AND DEFENDANT TRANSWORLD SYSTEM INC.’S JOINDER TO THE MOTION TO      Phone: 206-486-1176
     DISMISS [DKT. #29]                                                    Fax: 206-458-6028
     (2:18-cv-01132 JCC) - 7
     `
